Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or suggest determining whether an underflow condition will occur in a stream of encoded media during a stability period by estimating the stability period between a playback device and a server, wherein stability period is the time the connection is expected to remain stable based on bandwidth conditions, determining whether an underflow will occur in the selected steam during the estimated stability period by comparing the determined download time of each position to the playback duration of each portion and accumulating the difference in combination with other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 2-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 9, 2022

/BARBARA B Anyan/Primary Examiner, Art Unit 2457